DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 8, and 18 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 21, 28, and 35 of copending Application No. 17010971.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Table: 1
Mapping of contending claims in the co-pending application that contains double patenting issues.
Current Application (17463223)
Co-pending Application (17010971)
1
21
8
28
18
35


Table: 2
Current Application (17463223)
Co-pending Application (17010971)
Claim 8,  A feature visualization system for simulating how surfaces look with differing object features, comprising: 


projecting devices configured to project images onto surfaces of a display room; and 
a computing device communicatively coupled to the projecting devices and configured to: 
receive a first selection of at least a portion of a surface of the display room; 

in response to receiving the first selection, present feature categories for the at least the portion of the surface; 
receive a second selection of one of the feature categories; 
in response to receiving the second selection, present features corresponding to the one of the feature categories; 
receive a third selection of one of the features; 


in response to receiving the third selection, obtain a mapped image that characterizes the at least the portion of the surface with the one of the features; and 



simulate how the at least the portion of the surface looks with the one of the features by using at least one of the projecting devices to project the mapped image onto the at least the portion of the surface.

Claim 28, A visualization system for simulating how surfaces look with differing design materials, comprising:
   . . . .  

    projecting devices configured to project images onto the first wall, the second wall, and the floor; and
a computing device communicatively coupled to the projecting devices and configured to:
receive a first selection of a first design material for a first surface comprising at least a first portion of the first wall, the second wall, or the floor;
receive a second selection of a second design material for a second surface comprising at least a second portion of the first wall, the second wall, or the floor;
select a first image of the first design material that corresponds to the first feature;
select a second image of the second design material that corresponds to the second feature;
map the first image to the first surface to generate a first mapped image of the first surface with the first design material;
map the second image to the second surface to generate a second mapped image of the second surface with the second design material;

simulate how the first surface looks with the first design material by using at least a first projecting device of the projecting devices to project the first mapped image onto the first surface; and
simulate how the second surface looks with the second design material by using at least a second projecting device of the projecting devices to project the second mapped image onto the second surface.


Claim 8 is rejected for obviousness type double patenting over claim 28 of the co-pending application for having similar limitations as described in Table 2. Although the conflicting claims are not identical, they are not patentably distinct from each other because the scope of the inventions is the same. Claim 8 of current application is an obvious variant and anticipated by claim 28 of U.S. Application 17010971.

The same logic applies to Claims 1 and 18. They are rejected for obviousness type double patenting under claims 21 and 35 of the co-pending application 17010971. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-13 and 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Holt et al. (US 20170330273 A1), in view of Huang et al. (US 10475250 B1).
 
Regarding Claim 1, Holt discloses A feature visualization system for simulating how surfaces look with differing object features (ABS reciting “A system for displaying a simulated room”), comprising: 
projecting devices configured to project images onto surfaces of a display room; (¶22 reciting “The systems and methods described herein utilize a physical structure, e.g., a plurality of wall structure elements, and a physical object or objects that may be located in a particular room in conjunction with at least one projector that can project an image onto the physical structure (e.g., the plurality of wall structure elements) and onto the at least one physical object. The at least one projector can project an image on a surface or surfaces to display a selected design choice or feature in the particular physical structure.”) and 
a computing device communicatively coupled to the projecting devices and configured to: (¶23 disclosing the system including a room customization station, and further, ¶26 reciting “ the room customization station comprises an electronic device. In some aspects, the electronic device can be a laptop, a desktop computer, a tablet computer, a mobile phone, a personal digital assistant (PDA), or another suitable computing device.” In addition, ¶24 reciting “the room customization station can communicate directly to the at least one projector.”)
receive a selection of one of the design features; (¶23 reciting “A user can view the different options and product selections available for use in the room on the display of the room customization station and make different selections of purchasable products for display in the room.”) 
in response to receiving the design feature selection, select an image that corresponds to the one of the features; (¶24 reciting “For example, a user can view different paint colors, floor treatments, wall configurations, back splashes, tile selections, product colors, accessories, accessory placements, articles of furniture, furniture sizes, cabinet sizes, cabinet treatments, finishes, flooring, pulls or knobs, light fixtures, appliances, shelving, shelving configurations, finials, hooks, and other like customizable design features. Once selected at the room customization station, the different design choices can be communicated by the room customization station through a network to an electronic device such that the electronic device then outputs images of the selections to at least one projector. ”) and 
simulate how the at least the portion of the surface looks with the one of the features by using at least one of the projecting devices to project the mapped image onto the at least the portion of the surface. (¶39 reciting “Upon selecting the product at the room customization station, an image associated with the product can be displayed by the projector on the physical structure to simulate a room with the selected product.”)
Holt discloses “The first processor can be configured for receiving the selection of the at least one selectable product, and communicating image information pertaining to the at least one selectable product to the at least one projector for displaying an image of the at least one selectable product in the simulated room.”(¶7). However, Holt does not explicitly disclose the following limitations: 
receive a first selection of at least a portion of a surface of the display room; 
in response to receiving the first selection, present feature categories for the at least the portion of the surface; 
receive a second selection of one of the feature categories; 
in response to receiving the second selection, present features corresponding to the one of the feature categories; 
receive a third selection of one of the features; 
map the image to the at least the portion of the surface to generate a mapped image;
Huang teaches “simulating one or more virtual objects (e.g., renders) based on characteristics of detected surfaces.” (ABS). Huang teaches selection of a surface of a room, in response to receiving the selection, present features for a user to choose from, and recites “FIG. 5 shows an example user interface 505 for displaying items for simulation based on the surface characteristics of the selected surface, according to some example embodiments. In the example of FIG. 5, the segmentation engine 220 has detected that the selected surface is uniform thus more likely a vertical plane, such as a wall painted a single color. In response to the determination that the selected surface is most likely a vertical plane or wall, the interface engine 210 generates user interface 505 which shows a plurality of wall items 510 for display.” (col. 7, ln. 18-35). Further, Huang recites “FIG. 6 shows an example user interface 605 for displaying items for simulation based on the surface characteristics of the selected surface, according to some example embodiments. In the example of FIG. 6, the segmentation engine 220 has detected that the selected surface is not uniform thus more likely a horizontal plane, such as a floor with a repeating floral carpet pattern. In response to the determination that the selected surface is most likely a horizontal plane or floor, the interface engine 210 generates user interface 605 which shows a plurality of floor items 610 for display.” (col. 7, ln. 43-53). As shown in Fig. 5 and Fig. 6, in response to the selection of a wall or a floor, feature categories are displayed (e.g. WALLPPER,  FLOORING), and each category includes features corresponding to the category.
Huang teaches map the image to a simulated surface, and recites “the display engine 230 generates a composite display. The composite display comprises a render output frame from the render engine 225 overlaid on a frame of a live image feed. For example, the render output frame can be simulated surface with a wood grain texture, which can be overlaid on an image from the live video feed to give the appearance that the floor is made of wood.” (col. 5, ln. 54-60).
It would have been obvious to one with ordinary skill, before the effective filing date of the claimed invention, to modify the system (taught by Holt) to adapt the user interface shown in Figs. 5-6 for a user to select the feature categories and corresponding features, and to map the image to a simulated surface (taught by Huang). The suggestions/motivations would have been “for accurate item simulations” (col. 2, ln. 11-34), and Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.

Regarding Claim 2, Holt in view of Huang discloses The feature visualization system of claim 1, wherein: 
the at least the portion of the surface comprises at least part of a wall; (Huang, col. 7, ln. 18-35 reciting “FIG. 5 shows an example user interface 505 for displaying items for simulation based on the surface characteristics of the selected surface, according to some example embodiments. In the example of FIG. 5, the segmentation engine 220 has detected that the selected surface is uniform thus more likely a vertical plane, such as a wall”) and 
the feature categories comprise wall coverings. (Huang, Fig. 5 showing a WALLPAPER category corresponding to wall coverings. The suggestions/motivations would have been the same as that of Claim 1 rejections.)

Regarding Claim 3, Holt in view of Huang discloses The feature visualization system of claim 2, wherein the wall coverings comprise at least one of a color, a pattern, or wallpaper. (Holt, ¶100 reciting “a user may indicate which colors in the selected color combination will be used to paint the walls”)

Regarding Claim 4, Holt in view of Huang discloses The feature visualization system of claim 1, wherein the computing device provides an option to purchase the one of the features. (Holt, ¶20 reciting “ The systems and methods described herein may be used to aid a consumer in making design decisions and/or purchase selections for different products related to a room, for example, decisions and selections that coordinate different products in the room.”)

Regarding Claim 5, Holt in view of Huang discloses The feature visualization system of claim 1, wherein the feature categories comprise colors. (Holt, ¶22 reciting “the at least one projector can project different colors, patterns, accessories, or other design choices onto the physical structure and onto the at least one physical object to provide a simulated room showing the different design choices.”)

Regarding Claim 6, Holt in view of Huang discloses The feature visualization system of claim 1, wherein: 
the at least the portion of the surface comprises at least part of a floor; (Huang, col. 7, ln. 43-53 reciting “In the example of FIG. 6, the segmentation engine 220 has detected that the selected surface is not uniform thus more likely a horizontal plane, such as a floor”) and 
the feature categories comprise floorings. (Huang, Fig. 6 showing a FLOORING category. The suggestions/motivations would have been the same as that of Claim 1 rejections.)

Regarding Claim 7, Holt in view of Huang discloses The feature visualization system of claim 6, wherein the floorings comprise at least one of wood, tile, stone, laminate, concrete, carpet, or linoleum. (Huang, col. 7, ln. 43-58 reciting “a flooring category 615 in which different designs (e.g., tiles, carpets, wood floors, colors, paints)”. The suggestions/motivations would have been the same as that of Claim 1 rejections.)

Regarding Claim 8, Holt in view of Huang discloses A feature visualization system for simulating how surfaces look with differing object features (Holt, ABS reciting “A system for displaying a simulated room”), comprising: 
projecting devices configured to project images onto surfaces of a display room; (Holt, ¶22 reciting “The systems and methods described herein utilize a physical structure, e.g., a plurality of wall structure elements, and a physical object or objects that may be located in a particular room in conjunction with at least one projector that can project an image onto the physical structure (e.g., the plurality of wall structure elements) and onto the at least one physical object. The at least one projector can project an image on a surface or surfaces to display a selected design choice or feature in the particular physical structure.”) and 
a computing device communicatively coupled to the projecting devices and configured to: (Holt, ¶23 disclosing the system including a room customization station, and further, ¶26 reciting “ the room customization station comprises an electronic device. In some aspects, the electronic device can be a laptop, a desktop computer, a tablet computer, a mobile phone, a personal digital assistant (PDA), or another suitable computing device.” In addition, ¶24 reciting “the room customization station can communicate directly to the at least one projector.”)
receive a first selection of at least a portion of a surface of the display room; 
in response to receiving the first selection, present feature categories for the at least the portion of the surface; 
receive a second selection of one of the feature categories; 
in response to receiving the second selection, present features corresponding to the one of the feature categories; 
receive a third selection of one of the features; 
(Huang recites “simulating one or more virtual objects (e.g., renders) based on characteristics of detected surfaces.” (ABS). Huang teaches selection of a surface of a room, in response to receiving the selection, present features for a user to choose from, and recites “FIG. 5 shows an example user interface 505 for displaying items for simulation based on the surface characteristics of the selected surface, according to some example embodiments. In the example of FIG. 5, the segmentation engine 220 has detected that the selected surface is uniform thus more likely a vertical plane, such as a wall painted a single color. In response to the determination that the selected surface is most likely a vertical plane or wall, the interface engine 210 generates user interface 505 which shows a plurality of wall items 510 for display.” (col. 7, ln. 18-35). Further, Huang recites “FIG. 6 shows an example user interface 605 for displaying items for simulation based on the surface characteristics of the selected surface, according to some example embodiments. In the example of FIG. 6, the segmentation engine 220 has detected that the selected surface is not uniform thus more likely a horizontal plane, such as a floor with a repeating floral carpet pattern. In response to the determination that the selected surface is most likely a horizontal plane or floor, the interface engine 210 generates user interface 605 which shows a plurality of floor items 610 for display.” (col. 7, ln. 43-53). As shown in Fig. 5 and Fig. 6, in response to the selection of a wall or a floor, feature categories are displayed (e.g. WALLPPER,  FLOORING), and each category includes features corresponding to the category.)
in response to receiving the third selection, obtain a mapped image that characterizes the at least the portion of the surface with the one of the features; (Huang teaches obtaining a mapped image of a simulated surface, and recites “the display engine 230 generates a composite display. The composite display comprises a render output frame from the render engine 225 overlaid on a frame of a live image feed. For example, the render output frame can be simulated surface with a wood grain texture, which can be overlaid on an image from the live video feed to give the appearance that the floor is made of wood.” (col. 5, ln. 54-60).)
and 
simulate how the at least the portion of the surface looks with the one of the features by using at least one of the projecting devices to project the mapped image onto the at least the portion of the surface. (Holt, ¶39 reciting “Upon selecting the product at the room customization station, an image associated with the product can be displayed by the projector on the physical structure to simulate a room with the selected product.”)
(The suggestions/motivations would have been the same as that of Claim 1 rejections.)

Regarding Claim 9, Holt in view of Huang discloses The feature visualization system of claim 8, wherein: 
the computing device is a first computing device; and 
the first computing device obtains the mapped image from a second computing device. (Holt discloses a system with multiple electronic devices connected with network. Huang teaches a client-server-based network architecture as shown in Fig. 1. It would have been obvious to one with ordinary skill, before the effective filing date of the claimed invention, to map/overlay a design feature onto a surface to obtain a mapped image in a server or network device. The suggestions/motivations would have been to Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.)

Regarding Claim 10, Holt in view of Huang discloses The feature visualization system of claim 8, wherein the computing device selects the feature categories according to a surface type of the at least the portion of the surface. (Huang, Figs. 5 and 6 showing the feature categories are selected and displayed according to a surface type, a wall or a floor. The suggestions/motivations would have been the same as that of Claim 1 rejections.)

Regarding Claim 11, Holt in view of Huang discloses The feature visualization system of claim 8, wherein the feature categories comprise types of materials. (Huang, Fig. 5 showing feature category WALLPAPER corresponding to a type of materials. Col. 7, ln. 29-32 reciting “the plurality of wall items 510 includes a wallpaper category 515 in which different designs (e.g., wallpaper designs, paints, colors) are displayed in thumbnails.”)

Regarding Claim 12, Holt in view of Huang discloses The feature visualization system of claim 8, wherein the feature categories comprise types of applications. (Huang, Figs. 5 and 6 showing feature categories comprising WALLPAPER, WALL ITEMS, FLOORING etc. corresponding to types of applications. The suggestions/motivations would have been the same as that of Claim 1 rejections.)

Regarding Claim 13, Holt in view of Huang discloses The feature visualization system of claim 12, wherein the types of applications comprise at least one of wallcovering, upholstery, flooring, carpet, trim, indoor, outdoor, commercial, or residential. (Huang, Figs. 5 and 6 showing feature categories comprising WALLPAPER, WALL ITEMS, FLOORING etc.  The suggestions/motivations would have been the same as that of Claim 1 rejections.)

Regarding Claim 15, Holt in view of Huang discloses The feature visualization system of claim 8, wherein the feature categories comprise pattern categories. (Holt, ¶22 reciting “the at least one projector can project different colors, patterns, accessories, or other design choices onto the physical structure and onto the at least one physical object to provide a simulated room showing the different design choices.”)

Regarding Claim 16, Holt in view of Huang discloses The feature visualization system of claim 8, wherein: 
the at least the portion of the surface comprises at least part of a floor; and 
 (Huang, col. 7, ln. 43-53 reciting “In the example of FIG. 6, the segmentation engine 220 has detected that the selected surface is not uniform thus more likely a horizontal plane, such as a floor”) and 
the feature categories comprise floorings. (Huang, Fig. 6 showing a FLOORING category. The suggestions/motivations would have been the same as that of Claim 1 rejections.)

Regarding Claim 17, Holt in view of Huang discloses The feature visualization system of claim 8, wherein: 
the at least the portion of the surface comprises at least part of a wall; and 
 (Huang, col. 7, ln. 18-35 reciting “FIG. 5 shows an example user interface 505 for displaying items for simulation based on the surface characteristics of the selected surface, according to some example embodiments. In the example of FIG. 5, the segmentation engine 220 has detected that the selected surface is uniform thus more likely a vertical plane, such as a wall”) and 
the feature categories comprise wall coverings. (Huang, Fig. 5 showing a WALLPAPER category corresponding to wall coverings. The suggestions/motivations would have been the same as that of Claim 1 rejections.)

Regarding Claim 18, Holt in view of Huang discloses A feature visualization system for simulating how surfaces look with differing object features, comprising: 
projecting devices configured to project images onto surfaces of a display room; and 
a computing device communicatively coupled to the projecting devices and configured to: 
receive a first selection of at least a portion of a surface of the display room; 
in response to receiving the first selection, present features for the at least the portion of the surface; 
receive a second selection of one of the features; 
in response to receiving the second selection, select an image that corresponds to the one of the features; 
map the image to the at least the portion of the surface to generate a mapped image; and 
simulate how the at least the portion of the surface looks with the one of the features by using at least one of the projecting devices to project the mapped image onto the at least the portion of the surface.
(See Claim 1 rejections for detailed analysis.)

Regarding Claim 19, Holt in view of Huang discloses The feature visualization system of claim 18, wherein the features are selected according to a surface type of the at least the portion of the surface. (Huang, Figs. 5 and 6 showing the feature categories are selected and displayed according to a surface type, a wall or a floor. The suggestions/motivations would have been the same as that of Claim 1 rejections.)

Regarding Claim 20, Holt in view of Huang discloses The feature visualization system of claim 18, wherein the features comprise at least one of a material, a fabric, a color, a pattern, or a design element. (Holt, ¶24 reciting “For example, a user can view different paint colors, floor treatments, wall configurations, back splashes, tile selections, product colors, accessories, accessory placements, articles of furniture, furniture sizes, cabinet sizes, cabinet treatments, finishes, flooring, pulls or knobs, light fixtures, appliances, shelving, shelving configurations, finials, hooks, and other like customizable design features. Once selected at the room customization station, the different design choices can be communicated by the room customization station through a network to an electronic device such that the electronic device then outputs images of the selections to at least one projector. ”)

Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Holt et al. (US 20170330273 A1), in view of Huang et al. (US 10475250 B1), and further in view of Rice et al. (US 20140375674 A1).

Regarding Claim 14, Holt in view of Huang discloses The feature visualization system of claim 8.
However, Holt in view of Huang does not explicitly disclose wherein the feature categories comprise themes.
Rice teaches “A color selection and coordination system” (ABS). Specifically, Rice recites “Inspirational content may be organized by themes such as region, styles, moods, function, and color families.” (¶85). Further, ¶161 recites “a practical color scheme category 2450 may include one or more articles 2451 which provide practical colors for different types of rooms or exteriors or lifestyles. Another category may provide artistic colors 2452 with one or more articles showing or describing such color schemes 2453”
It would have been obvious to one with ordinary skill, before the effective filing date of the claimed invention, to modify the system (taught by Holt in view of Huang) to include themes in the feature categories (taught by Rice). The suggestions/motivations would have been to “facilitating the selection of harmonious colors. . . .  for aiding consumers in the selection of complementary paint colors.” (¶2), and Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YI WANG whose telephone number is (571)272-6022. The examiner can normally be reached 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (571) 272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YI WANG/Primary Examiner, Art Unit 2611